Staley, Jr,, J.
Appeal by claimant from a decision of the Unemployment Insurance Appeal Board dated February 11, 1965, disqualifying claimant from receiving benefits September 13, 1964. Claimant was discharged from her employment as a beautician by reason of her refusal to accept a change in hours from 9:00 A.M. *852to 5:30 p.m., to 10:00 a.m. to 7:00 p.m., on Tuesdays and Thursdays. Claimant’s reason for such refusal was that she had to cook dinner each night for her husband and 15-year-old daughter. Claimant’s testimony on the hearing held on October 28, 1964, indicates that it was not impossible for her to work such hours and that it was possible for her husband and daughter to prepare their own dinner, although they were not accustomed to it. There is no proof that claimant’s health would be affected by these new hours, nor is there any proof of any other compelling circumstances involving her or her family which would preclude her from working these hours. The record adequately supports the determination of the Appeal Board that claimant left her employment without good cause. Decision affirmed, without costs. Gibson, P. J., Herlihy and Reynolds, JJ., concur; Taylor, J., not voting.